 FRUIN-COLNON CORPORATION59Fruin-Colnon Corporation and William E. MillerLaborers International Union of NorthAmerica, AFL-CIO, Local282 and William E.Miller and OwenInnis.Cases 14-CA-8891, 14-CB-3066, and 14-CB-3078December 7, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND WALTHEROn June 3, 1976, Administrative Law Judge EugeneGeorge Goslee issued the attached Decision in thisproceeding.Thereafter,counsel forRespondentFruin-Colnon Corporation and for Respondent La-borers International Union of North America, AFL-CIO, Local 282, each filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority-in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The Administrative Law Judge, after detailing theviolent and coercive conduct of Respondent Union'spresident, Fred Kelley, concluded that RespondentUnion had committed numerous violations of Section8(b)(1)(A) and (2) of the Act by causing RespondentEmployer to lay off various discriminatees and hadindependently violated Section 8(b)(1)(A) throughnumerous acts of violence perpetrated by its agent,Fred Kelley. To remedy such unlawful conduct, theAdministrative Law Judge ordered the posting of anotice, as well as reinstatement and backpay for thediscriminatees and, to assuage the acts of violencewhich Kelley had committed, the Administrative LawJudge further required that Respondent Union mailto each of its members a copy of the notice. However,inasmuch as Kelley has demonstrated a proclivity toviolate the Act in both this proceeding and another,2we do not believe that the Administrative LawiBoth Respondents have exceptedto certain credibility findings made bythe AdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrule an AdministrativeLaw Judge's resolutionswith respect to credibili-ty unless the clear preponderanceof all of the relevantevidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB544 (1950),enfd 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find nobasis forreversing his findings.With respect to the dischargeof employee Leroy Lukefahr, the Adminis-trativeLaw Judge foundthat actionproscribedas he concluded thatLukefahrwas let go for activities under the terms of a contract,and whichwere both protectedand concerted The Administrative Law Judge also227 NLRB No. 16Judge's recommended remedy here goes far enough.Accordingly, in view of the violent means used byFred Kelley to restrain and coerce employees in theexercise of their statutory rights, we shall order, inaddition to those remedies proposed by the Adminis-trativeLaw Judge, that Kelley personally sign thenotice required of Respondent Union and read thatnotice at assembledmeetingsof all RespondentUnion's members.The record in this case reveals that, for all practicalpurposes,Kelley had complete authority over thework performed by Respondent Union's members onthe Respondent Employer's Charmin Paper project.Pursuant to the provisions of the collective-bargain-ing agreement between -Respondent Employer andRespondent Union, Kelley appointed all the foremenwho supervised the employees on the project. Fur-thermore, Respondent Employer permitted Kelley toselect those laborers to be laid off when conditionsnecessitated a reduction in work force. Possessed withthese powers, Kelley clearly had a duty as an electedunion official to administer Respondent Union'saffairs,which here so greatly affected the employees'working conditions, in an equitable and orderlymanner for the benefit of each and every member ofRespondent Union. Instead, Kelley served as avirtual dictator while presiding over the affairs ofRespondent Union, brooking no opposition to hisauthority. In this regard, the record shows that Kelleycaused the discharge or layoff of seven employees forreasons personal to him and all in contravention ofthe Act.Moreover, when Kelley's efforts failed toquash the employees' opposition to his position,Kelley then resorted to violent conduct, including thethrowing of a baseball bat at employees, and latershooting at union members who were attempting tosecure signatureson a petition for a new election ofunion officers, a right clearly guaranteed them bySection 7 of the Act.From the evidence herein, it is clear that FredKelley has little or no respect for the various rightsguaranteed employees under the National LaborRelations Act. As Fred Kelley was the guiding forcein the massive unfair labor practices found herein, theremediesprovided by the Administrative Law Judgedo not sufficiently reach the root of those violations.We note that Fred Kelley has served as an officer offoundthat the discharge was based on irrelevant,invidious,and unfairconsiderations.As we adoptthe AdministrativeLaw Judge's latter conclu-sions,we do not pass on his comments thatLukefahr's activitieswereprotectedby the termsof theexisting bargaining agreement.2We note thatKelleywas also a prune mover in RespondentUnion'sunlawful actions inAlberici-Fruits-Colnon,226 NLRB No. 189 (1976).Although the Administrative Law Judge found thereinthatKelley's conductin threatening an employee with physical violence violated Sec. 8(b)(l)(A) oftheAct,he there entered only the usual cease-and-desist order againstRespondent Union. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Union for approximately 17 years. Therecord further shows that he is well versed in the fieldof labor relations.Yet, faced with a legitimateinternal union dispute over his authority, Kelley inorder to retain his position - plotted, directed, andcaused discrimination against the employment statusof Respondent Union's members, and used violenceto force their allegiance to him and to dissipatesupport for the employees' petition. In effect, Kelleytried to control - the labor policies of RespondentEmployer for his own personal benefit. Kelley'sattitude towards fair representation of the - unionmembers issuccinctly described by his blatantlyunlawful-remarks (beforecausingtwo of the discrimi-natees tobe fired) that "We're getting rid of thesesons of a bitch that's not with us." We conclude thatsuch deliberate and violent violations ofthhe Act by soinformed a labor official as Kelley warrant theinclusionof additional remedies.We note that in fashioningits remediesthe Board isauthorized by Section 10(c) of the Act "to take suchaffirmative action ..: as will effectuate the policiesof the Act." Furthermore, the Supreme Court haslong recognizedthat the Board's power in the area offashioning effective remedies is "a broad discretion-ary one, subject to limited review." 3 Mindful of theseconcepts and under circumstances similar to theinstant case,the Board inThe Loray Corporation4found that its "usual remedies . . . [were] insufficientto dissipate the effects of the Respondent's extensiveand flagrant unfair labor practices." The Boardtherefore required the employer's president there topersonallysign' copies of the "-Notice to All Employ-ees" and toread same to the employees to remedy theegregiousunfair labor practices committed under hisspecific direction.5 ,We think theremediesthe Board denoted for thecorporation president inThe Loray Corporationareequally suitable for Kelley here, as he was clearly theprincipal actor in Respondent Union's outrageousconduct. We are including these additional remediesnot out of any desire to punish or embarrass Kelley.However, in the light of the vengeance Kelley hasdirectedagainst allunion members who oppose him,we are of the opinion that unless Kelley personallysignsthe notice as president and unless members ofRespondent Union hear from Kelley himself that hewill conform his conduct to the requirements of theAct, the coercive and restraining effects of Kelley'sunlawful activitieswill not be dissipated.Accordingly, in view of the violent means used byFred,Kelley to restrain and coerce RespondentUnion'smembers' in the exercise of their statutoryrights,we will order, in addition to those remedies theAdministrativeLaw Judge proposed, that Kelleypersonally sign the notice required of RespondentUnion and read that notice at an assembled meetingof all Respondent Union's members.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-edOrder of-theAdministrativeLaw Judge asmodified below and hereby orders that RespondentFruin-Colnon Corporation,Cape Girardeau, Missou-ri, its officers,agents,successors,and assigns, andRespondent Laborers International Union of NorthAmerica,AFL-CIO,Local 282,itsofficers,agents,and representatives,shall take the action set forth inthe said recommended Order,as modified herein:1.Substitute the following for paragraphA, 2(e):"(e) Post at its offices and meeting hall frequentedby its members and employees it represents fromFruin-Colnon Corporation,copies of the attachednotice marked`Appendix A.'12 Copies of said notice,on forms provided by the Regional Director forRegion 14,after being duly signed by RespondentUnion's president,Fred Kelley,shall be posted by itimmediately upon receipt thereof,and be maintainedby the Respondent Union for 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to its members are customarily posted.Reasonable steps shall be taken by the RespondentUnion to insure that said notices are not altered,defaced,or coveredby anyother material."2.Add the following as paragraph A, 2(h) andreletter the subsequent paragraphs accordingly:"(h) Convene its members and employees it repre-sents from Fruin-Colnon Corporation at its meetinghall,where President Fred Kelley shall read at anassembled meeting of all Respondent Union's mem-bers and employees it represents from Fruin-ColnonCorporation the contents of the attached AppendixA."3 See, e.g,Fibreboard Paper Products Corp v. N.L.R.B.,379 U.S. 203, 216(1964);VirginiaElectric and Power Company v. N.LR.B.,319 U.S. 533(1943);N.LR B v. Gissel Packing Co.,Inc., 395 U.S. 575 (1969).4184 NLRB557, 558 (1970)5Previously, inSouthern Athletic Co., Inc.,157 NLRB 1051 (1966), theBoard had ordered another corporation president to mail to employees andpersonally sign copies of the"Notice to Employees."DECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE, Administrative Law Judge:These consolidatedcases cameon to be heard before me atCape Girardeau, Missouri, on January 12 through 14, 1976, FRUIN-COLNON CORPORATION61and thereafter resumed onFebruary 24through 26, 1976,upon a complaint'issued by the General Counsel of theNational Labor Relations Board and answersfiled by theRespondent Fruin-Colnon and the RespondentUnion. Theissues raised by the pleadings relate to whether or notRespondent Union violated Section 8(b)(1)(A) and (2) ofthe Act,and whether,or not Respondent Fruin-Colnonviolated Section 8(a)(3) and(1) of the Act.Briefshave beenreceived from the General Counsel,Respondent Fruin-Colnon,and RespondentUnion, and the briefshave beenduly considered.Upon the entire record in this proceeding,and havingobserved the testimony and demeanor of the witnesses, Ihereby make the following:FINDINGS OF FACTI.PRELIMINARY MATTERS(COMMERCE, JURISDICTION,AND LABOR ORGANIZATION)The complaint alleges, the Respondents'amended an-swers admit,and I find that(1)Respondent Fruin-Colnonisengaged in the construction industry;(2) at timesmaterial to these cases Fruin-Colnon was engaged as ageneral contractor on a project at Cape Girardeau,Missou-ri; (3) Fruin-Colnon's purchases of goodsand materials ininterstate commerce are sufficient to satisfy the Board'sstandard for the assertion of jurisdiction;and (4) Fruin-Colnon is engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.The complaint also alleges,the answers admit,and I fmd that Laborers InternationalUnion of North America,AFL-CIO,Local 282,is a labororganization within the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICES ALLEGEDThe General Counsel alleges that Respondent Unionviolated Section 8(b)(I)(A) and (2) of the Act by causingemployee William E. Miller to be denied a foreman's job,and Respondent Union violated the same provisions of theAct by causing Fruin-Colnon to lay off or dischargeemployees William E. Miller, Leroy Lukefahr, Joe Sachse,OwenInnis,Tom Lukefahr, Jim Schoen, and HenryDurham. General Counsel also allegesthatRespondentFruin-Colnon violated Section 8(a)(3) and (1) of the Act bycontinuously moving employee William E. Miller from oneundesirable job to another, and violated the same sectionsof the Act by laying off or discharging Miller, LeroyLukefahr, Sachse,Innis,Tom Lukefahr, Schoen, andDurham. General Counsel further alleges that RespondentUnion violated Section 8(b)(1)(A) of the Act by acts ofviolence committed by its agents at Cape Girardeau onOctober 23, 1975. Respondents' answers generally deny allthe 'substantiveallegationsof the consolidated complaint.'A consolidated complaint involving these and other cases was issued bythe General Counsel on November26, 1975,upon a series of charges filedbetween the dates of September 22 and November21, 1975.Respondentsherein admit the filing and timely service of the charges applicable to themOn April 13, 1976,Igranted the General Counsel's motion to sever thematters of Blount Brothers Corporation,Case 14-CA-8917, andLaborersInternationalUnion ofNorth America,AFL-CIO, Local 282 (Blount BrosA.BackgroundAt times materialto these casesRespondent Fruin-Colnon has been engaged in the construction of theCharmin Paper plant at Cape Girardeau, and employed anextensive number of laborers represented by RespondentUnion. Respondent Fruin-Colnon is signatory to a collec-tive-bargaining agreement between-National ConstructorsAssociation and the Building and Construction TradesDepartment, AFL-CIO. As a part of National Construc-torsagreement,Fruin-Colnon is also signatory to a collec-tive-bargainingagreementwith Laborers' InternationalUnion of North America, which in turn incorporates byreference a collective-bargainingagreement with Respon-dent General Laborers Local 282.An essentialelement in these casesconcerns the extent towhich Fruin-Colnon has delegated to the Union certainauthority with respect to personnel matters, including theimposition of discipline and the right to select employeesfor layoff in the event of a reduction in force. The issue isadditionally complicated by the manner in which certain ofFruin-Colnon's supervisory personnel were selected, andthe question of whether they actedas agentsof RespondentEmployer, Respondent Union, or both.Contrary to the specific provisions of both the NationalConstructors agreement and the agreement with Laborers'InternationalUnion, the- local bargaining agreement be-tween Fruin-Colnon and Respondent Union, authorizes,Local 282 to select both the labor foremen and the generalforeman on the Charmin project. Article II of the agree-ment provides,inter alia:Foremen: One foreman is required for every eight (8)men. Foremento be paid at the rate of 45¢ per hourover highest paidsemi-skilled men. General foremen tobe paid 450 per hour over all other labor foremen.Foremen and General Foremen to be appointed by theUnion on all jobs over $2,500, 000.General Foremen andforemen to be appointed by Contractor on jobs under$2,500,000. [Emphasis supplied.]The record here does not reveal whether the Charminproject had a dollar volume in excess of $2,500,000, but itdoes reveal that the contractual provision relating to theappointment of foremen and the general foreman wasadhered to and applied. Pursuant to the terms of theprovision, albeit upon a 'name request by Fruin-Colnon,Respondent Union, through its President and BusinessManager Fred Kelley, appointed Bill Kitchen as generalforeman on the Charmin project. Fred Kelley also appoint-ed JimBollingeras a foreman on the project, andsimultaneously appointed Bollinger as job steward underthe provisions of article IV of-the local collective-bargain-ing agreement. By its amended answer Respondent Fruin-Colnon admits' that Kitchen is its agent and ' supervisorwithin the meaning of Section 2(11) of the Act. In part byCorporation), Case 14-CB-3087, for purposes of settlement. Thereafter, byan Order andDecision(JD-285-76) issued on April 30, 1976, 1 granted themotion of the severalRespondentsto sever the above-captioned mattersfrom the matters ofAlbenci-Frum-Colnon, Case 14-CA-8914 and LaborersInternationalUnion of North America, AFL-CIO, Local 282 (Albenci-Frum-Colnon), Case 14-CB-3085. [226 NLRB No. 189.1 62DECISIONSOF NATIONALLABOR RELATIONS BOARDvirtue of his appointment by Respondent Union, but ingreater part by virtue of his acts and conduct on behalf ofLocal 282 as found below, I also fmd that Kitchen acted asan agent of the Respondent Union in matters germane-tothe unfair labor practices alleged in these cases.Contrary to the Respondent Union's denial by answer, Ifind on the totality of the record that Jim Bollinger acted asan agent of the Union within the meaning of Section 2(13)of the Act. My finding in this respect is predicated not somuch on Bollinger's appointment as foreman and jobsteward by Fred Kelley, but rather on the evidence thatBollingeracted as Respondent Union's conduit to carry outFred Kelley's orders to remove certain employees from theFruin-Colnon payroll. I further find, on the basis of theissue as litigated, that Bollinger is a supervisor and agent ofRespondent Fruin-Colnon. As a foreman, even thoughappointed by Respondent Union, Bollinger supervised acrew of eight or more employees, and with Fruin-Colnon'sknowledge he exercised authority to grant time off to otheremployees. More important, Bollinger played a significantpart in the selection of employees for termination whenFruin-Colnon directed a reduction in force, and he playedan equally significant role in effecting the termination ofemployees for cause.The record in these cases reveals that some of themembers of Local 28-2, including members employed byFruin-Colnon, were dissatisfied with the manner in whichthe affairs of the local union were being conducted. Thedissatisfaction centered in major part on a past election ofunion officers and the manner in which Fred Kelley andBusinessManager Paul Menz were elected to office.Sometime in mid-July 1975,2 Bollinger and employeesOwen Innis, Joe Sachse, and William Miller met at the 61Club and discussed the possibilities of obtaining a newelection of union officers. Other members of Local 282employed by other concerns were also present, and either atthemeeting or as a result of the discussions Bollingerdrafted a petition, which was duplicated in about 30 copiesand circulated to members on the Fruin-Colnon and otherprojects. The petition expressed dissatisfaction with Kelleyand Menz, and specified six separate reasons why theirelection to office was illegal.Louis J. Ebbesmeyer, superintendent for Frum-Colnonon the Charmin project, testified that about 3 weeks prior toSeptember 4 he received a call at his home from FredKelley.Kelley told Ebbesmeyer that he was dissatisfiedwith Joe Sachse, Bill Miller, and,Owen Innis, that they werein a tavern blowing their mouths off, and that the Unionwould like to have them laid off. On cross-examinationEbbesmeyer added to his testimony that Kelley stated thatthe employees had been "stirring up bullshit" by shootingtheir mouths off at'the tavern about how they didn't like theway the Union was! being run.Fred Kelley was also questioned about the conversationduring his appearance as a witness for Respondent Union.According to Kelley his telephone call to Ebbesmeyer wasprompted by a complaint made by Bollinger that Sachse,Innis,and Miller ^ were not doing their work and werecreating trouble on the job. On cross-examination, how-ever,Kelley denied that he asked -Ebbesmeyer to removethe employees from the job, but admitted that he calledEbbesmeyer because the three employees had been stirringup trouble by shooting off their mouths in taverns.B.The Discharge of William Miller and LeroyLukefahrWilliam Miller, a member of Respondent Union since1974,was employed by Fruin-Colnon on the Charminproject on June 10. Miller was hired by Kitchen, and at thetime he reported for work on the project there were sevenlaborers, in addition to General Foreman Kitchen andSteward Jim Bollinger. Miller was assigned as a laborer onthe pipefitters crew, and he continued to work until hisdischarge on September 4. Leroy Lukefahr, also a memberof Respondent Union, was employed by Fruin-Colnon onJune 17 as a laborer, and continued to work on the projectuntil September 4, when he was terminated by RespondentEmployer. During some or all of his tenure on the projectLeroy Lukefahr worked under the supervision of ClaudeKelley,who was appointed to a foreman's job by hisnephew, Fred Kelley.William Miller testified that about August 25 the laborerson the Fruin-Colnon job were told by Kitchen to remain inthe change shed after they had finished lunch. Subsequent-ly,Kitchen explained to the employees that Fred Kelleyhad sent subscription cards for the United Fund drive tothe jobsite, and had recommended that each membercontribute a day's wages. Miller told Kitchen that he wouldnot contribute a day's wages, that he hadn't worked during3 months of the year, and he could not afford to make thatcontribution. Later on the same day Miller told StewardBollinger that he would not contribute a day's wages.Bollinger agreed that a day's pay was rather steep, but thatwas what Kelley recommended. When Miller persisted thathe could not afford to contribute a day's wages, Bollingercautioned, "You know probably what will happen." Millerdid not contribute to the United Fund drive.Bollinger testified that he was involved in the subscrip-'tions for the United Fund drive. Bollinger testified thatFred Kelley gave him the subscription forms, stated that hewanted the men to contribute a day's pay because he wason the United Fund board and wanted to look good.Bollinger was present at the meeting when Kitchen solicitedcontributions, and he corroborated Miller's testimony thatthe latter told Kitchen that he could not afford to give aday's pay. Bollinger also confirmed that he cautionedMiller to contribute, and told Miller that he wouldn't havea job if he persisted in his refusal. Subsequently, Bollingerreported to Kelley that Miller had refused to contribute tothe United Fund drive, and. Kelley replied that he wouldrun Miller's ass off the job the first chance he got.In his testimony as a witness for the Respondent, FredKelley admitted that he was active in the United Funddrive, but denied that any pressures were exerted, or that hethreatened to cause Miller's termination because of hisfailure to contribute. I was not impressed with FredKelley's testimony in this, or any other ,respect, and I have2All dates hereinafter are in1975, unless specified to the contrary FRUIN-COLNON CORPORATION63credited him in this decision only to the extent that hisversions of events and circumstances have been corrobo-rated by other testamentary or documentary evidence.I do credit Miller's testimony,and I similarly credit thetestimony of Bollinger as it relates to the United Fundmatter,as well as his testimony as it relates to other aspectsof these cases.In arriving at the credibility resolution onBollinger I have taken into consideration the evidence thathe initially gave the Board'sagent false informationpertaining to Miller's absence from the Charmin project onSeptember 4. Bollinger,nevertheless,rectified this situationin subsequent statements given to the Board, and hevoluntarily resigned his job with Fruin-Colnon because ofthe dispute between the Respondent Union and its mem-bers.I find Bollinger credible in all respects.Up to August 25, Miller's regular job was grading for thepipe crew.However,after his refusal to comply with therequest to contribute to the United Fund,Kitchen switchedhim from job to job,and gave him the least,desirable jobson the project. There is nothing in the record to refuteMiller's testimony about the change in his assignments afterhis refusal to contribute to the United Fund,and I find thatthe assignments were made by Kitchen,with the knowledgeand connivance of Fred Kelley, in retribution for Miller'srefusal to comply with Kelley's demand.Bollinger testified that he had a request from Lou Payne,superintendent of a subcontractor's crew performing pipingwork,that'Miller be appointed foreman for the crew oflaborersassisting the pipefitters.Bollinger passed therequest on to Fred Kelley.Kelley became very-angry, andreplied,"No, I know there's a conspiracy out there .. .hell, no,he'll never be a foreman out there."Kelley alsorepeated his prior threat that he would run Miller off thejob at the first opportunity.Bollinger also testified that Fred Kelley appointed hisnephew,Curtis(Skipper)Kelley, to the foreman's job,notwithstanding Skipper Kelley had been employed on theproject for only a few days.At a later time,Bollinger wascalled in by Fred Kelley and interrogated about who hadcomplained about his nephew and the manner in which hesupervised the crew.Bollinger accompanied Fred Kelley tothe office of Ward Smith,Fruin-Colnon's project manager,where the discussion continued in the presence of Smithand Lou Payne.Kelley answered the complaint about hisnephew with the comment thattheyhad- better get alongwith Skipper Kelley because that was his nephew and' hisfavorite nephew.Fred Kelley added that Skipper Kelleywould continue as foreman and he would not change theassignment.On September 4 Miller informed Bollinger that he wouldhave to leave at noon to obtain some insurance papers toput his son in the hospital.Bollinger approved and Millerasked if he should report his intended absence to Kitchen.Bollinger replied that this would not be necessary,and thathe would take care of the matter. Nevertheless,beforeMiller left the jobsite he informed Kitchen of the reason forhis intended absence,and Kitchen replied,"Whatever ittakes to take care of the boy." Bollinger corroboratedMiller's testimony that the latter requested permission toleave work at noon on September 4, and he also testifiedthat he informed Kitchen of Miller's intended absence.Kitchen replied, "It's no problem."Later on the same day, as he did nearlyevery day,Bollinger called Fred Kelley to report who was on the job.In response to Bollinger's information that Miller left thejob at noon, Kelley responded,"Get his check." WhenBollinger also informed Kelley that Leroy Lukefahr hadnot reported to work that day, Kelley replied,"Get hischeck,too."Kelley also directed that Bollinger get finalpaychecks for Owen Innis and Joe Sachse.Bollingerprotested,"That's a lot of checks to get,how are we goingto cover for them."Kelley replied that Bollinger was not toworry,and Kelley would take care of it.However,Bollingercontinued to protest the discharges of Innis and Sachse.Kelley relented as to those two members,,but insisted thatMiller and Lukefahr were to be terminated.Kelley addedthe reasoning,"We're getting rid of these sons of a bitchthat'snot with us." Bollinger,however, continued toquestion Kelley on the wisdom of discharging Miller andLukefahr,and told Kelley that Miller had permission toleave the job. Kelley replied, "Just say that Mr. Miller nevertold you he was leaving."When Bollinger insisted thatMiller had informed him he was leaving,Kelley replied,"Well, we're just going to have to he like a bunch of dogs."After the telephone conversation Bollinger went to theoffice and reported Fred Kelley's directions to Kitchen,Bollinger reported that Kelley wanted Miller and Lukefahrdischarged,but that he had changed his mind about Innisand Sachse.Bollinger told Kitchen that Kelley had directedhe and Kitchen to say that Miller had not reported hisintended absence from the job,and ' Kitchen replied thatthey would have to go along with Kelley and he about thematter.Bollinger and Kitchen reported to the office of Superin-tendent Ronquist,and, in the-presence of both Ronquistand Ebbesmeyer, Bollinger stated that he wanted finalchecks for both Miller and Leroy Lukefahr.Bollingerexplained that Fred Kelley wanted the employees laid off.Ronquist asked how Bollinger and Kitchen were going tocover for the discharges,and Bollinger replied that FredKelley would take care of the matter through Ronquist.Ronquist stated that Fruin-Colnon didn'twant to getcaught in the middle, but, if Kitchen and Bollinger weresatisfied,"We have to be or we might go down the roadourselves." Ebbesmeyer also expressed concern about theproposed discharges of Miller and Lukefahr,and expressedconcern that Fruin-Colnon would be caught in the middle.Ebbesmeyer also expressed concern that Bollinger andKitchen would be run off the job.After Miller filed a charge with the Board, Bollinger hada further conversation with Fred Kelley about the discharg-es.Bollinger asked how they were going to cover for thedischarges,and Kelley answered,"We are just going tohave to lie like a bunch of dogs."Kitchen testified concerning the discharges of Miller andLeroy Lukefahr,and generally contradicted the version ofevents given by Bollinger.According to Kitchen hediscovered thatMiller was absent from the job on theafternoon of September 4. Kitchen discussed the matterwith Bollinger,and with Bollinger reported the matter toRonquist and requested that Miller be terminated. In the 64DECISIONSOF NATIONALLABOR RELATIONS BOARDsame conversation Kitchen requestedthat LeroyLukefahrbe terminated for excessive absenteeism.Kitchen particu-larly denied that he gave Miller permission to leave work onthe afternoon of September 4, and denied that Bollingerinformed him of Miller's intended absence. According toKitchen,Bollinger had no authority to grant time off, butother evidence in the record reflects that Kitchen was awarethat Bollinger had exercised such authority in the pastwithout warning or reprimand.Ronquist and Ebbesmeyer also testified concerning thetermination of Miller and Lukefahr,and conceded that thedischarges were requested by Kitchen and Bollinger. Inmost respects,however, both denied all the salient factsadduced through the testimony of Bollinger.I find no compelling reason to credit any of the testimonyof Bill Kitchen.His whole demeanor as a witness in thisproceeding exemplified his dual role as a double agent,seeking to satisfy his obligations as an agent of hisemployer,while at the same-time seeking to protect hisother,master,Fred Kelley. 'Demeanor,appearance, andresponsiveness aside,Kitchen'sversion of the eventssurrounding the discharges of Miller and Lukefahr issuspect on the facts.If, as he testified,Kitchen discoveredMiller'sunauthorized absence from the job,there is nocredible explanation why he felt compelled to discuss thematter with Bollinger,and there is even less evidence toexplain why he felt compelled to bring Bollinger into themeeting with Ronquist and Ebbesmeyer.Neither Miller norLukefahr worked under the supervision of Bollinger, and itisclear that Bollinger was consulted by Kitchen andbrought to the meeting in his capacity as the RespondentUnion's job steward.Ronquist and Ebbesmeyer3 were somewhat more credi-ble than Kitchen,and I am inclined to credit theirtestimony in some limited extent.It appears from all of therelevant testimony that Kitchen and Bollinger did notinform Ronquist and Ebbesmeyer of all the facts concern-ing Fred Kelley's demand for the discharges. Nevertheless,even on the version of the facts adduced through Ronquistand Ebbesmeyer,it is patently clearthatboth were curiousabout the requests for the discharges,and concerned thatFruin-Colnon would be caught in the middle of a disputebetween the Respondent Union and itsmembers. Thereason for the curiosity and the concern is obvious.About 3weeks prior to September 4, Fred Kelley had demanded ofEbbesmeyer that Miller and two other employees beterminated,and Ebbesmeyer was aware that Kelley'sdemand was predicated on the employees'complaintsabout how Local 282 was being run. In the light of thatbackground information,and in the further light of ademand for the dischargesby theRespondent Union'sSteward and the ' Union's appointed general foreman,Ronquist and Ebbesmeyer had every valid reason toquestion whether the demand for the discharges was for thereasons asserted,With respectto LeroyLukefahr,there is no evidence inthe record that he wasprivyto, or participated in, the planto oust Fred Kelley and Paul Menz from union office.There is evidence,however,that Lukefahr incurred thewrath of Fred Kelley through other activity, and it was thisactivitywhich motivated Kelley's order that Lukefahr beterminated on September 4.Leroy Lukefahr worked as a laborer under the supervi-sion of Claude Kelley, an uncle of Fred Kelley, andappointed to a foreman's job by his nephew. On the wholeof the record it is clear that Lukefahr had a history ofabsenteeism from work, and he was probably not the mostreliable employee on the project. Approximately a weekbefore his discharge Lukefahr was criticized by ClaudeKelley for pushing work off on another employee. Lukefahrprotested the accusation, undoubtedly in words unfit forpolite company, and Claude Kelley responded, "If I can'ttake care of you, Jim Bollinger [and] Fred Kelley will."Lukefahr countered, "Well, bring them on, I'm not afraidof them." During a lunch period break in the change shed,and in the presence of Bollinger, Kitchen, Fred Kelley, andseveralemployees,Lukefahr told Bollinger and FredKelley, "I'm not a god damned bit afraid of either of you."Bollinger confirmed the run in between Lukefahr andClaude Kelley, and he also confirmed Lukefahr's remarkstoFred Kelley in the change shed. Bollinger furthertestified that when he walked out the door with Kitchenand Fred Kelley, the latter threatened, "We're getting rid ofthat son of a bitch."There is no dispute that Leroy Lukefahr was not the mostagreeable or cooperative laborer on the Fruin-Colnonproject,and his absenteeism was no doubt cause fortermination by the Company. But Lukefahr's terminationwas not brought about by Fruin-Colnon's dissatisfactionwith his job performance. On the contrary, there is noevidence that the Company contemplated Lukefahr'sdischarge until it was directed to do so by Bollinger andKitchen. Bollinger and Kitchen were acting at the, expressdirection of Fred Kelley and, in the absence of any otherexplanation afforded by Respondent Union, the conclusionisrequired that the demand for Lukefahr's dischargestemmed from his conflict and exchange of words withFred Kelley in the change shed.C.The Discharge of Joe SachseSachse, a member of Local 282, was employed by Fruin-Colnon on the Charmin project from July 14 to the date ofhis discharge on September 16. Sachse testified, and histestimonywas corroborated by Bollinger, that he waspresent at the 61 Club meeting in mid-July, and there isother evidence that he helped in distributing the petitiondrafted by Bollinger. As found above, Sachse was one ofthree employees whose termination was demanded by FredKelley in his telephone call to Ebbesmeyer, and there isadditional evidence that Fred Kelley told Bollinger that hewanted to get rid' of Sachse because of his criticism abouthow the Union was being run.Sachse admitted in his testimony that he entered theproject site on September 15, with the intent of departingimmediately, that he was asked by the guard to show hispass and refused to do so. Sachse reported to Kitchen andBollinger and told them that he was leaving. Both tried to3 1 do not credit Ebbesmeyer's demal that he was not present inRonquist's office on September 4, as it is contradicted by both Bollinger andKitchen. FRUIN-COLNON CORPORATION65persuade Sachse to remain, but he immediately left andagain refused to show his pass to the guard.Bollinger testified that Sachse came- up before startingtime on September 15, and reported that he had to leavebecause of personal problems. Bollinger attempted topersuade him to remain, but Sachse refused. The guardwalked up and reported to Bollinger and Kitchen thatSachse had refused to show his pass. Sachse again refusedBollinger's order to show his pass, and walked out the gate.Bollinger reported to work, but shortly thereafter he wascalled to the office by FredKelley.Kelley asked if Sachsehad shown his pass and Bollinger answered that the guardreported that he had not. Kelley ordered, "Well, get rid ofhim because-we've got to show our passes and he's no betterthan we are."Kitchen testified that he was informed by the guard as heentered the project site on September 15 that Sachse hadrefused to show -his pass. Kitchen agreed that he wouldinquire into the matter.While Kitchen was talking toSachsethe guard came up, and Kitchen told Sachse to showhis pass or pick up his pay. Sachse refused and walked out.Kitchen then reported the matter to Bollinger and theywent tothe office.Kitchen was not sure whether hereported the incident to Ronquist or Ebbesmeyer, but herecommended to one or the other that Sachse be dis-charged.It is clearin the record that Ronquist did not participatein the discharge of Sachse. Ebbesmeyer testified, however,that he was informed by Ward Smith, project manager, thatan employee had refused to show his pass to the guard. AsEbbesmeyer left his office to make an inquiry Kitchen cameup and reported the incident about Sachse. Ebbesmeyertold Kitchen that such conduct could not be permitted andsuggestedthat they go to the office to effect the termination.According to Ebbesmeyer, Kitchen talked to Ronquist anditwas agreed to discharge Sachse. Fred Kelley's totaltestamentary contribution to the defense against thediscriminatory discharge of Sachse consisted of an expres-sion of awarenessthat a pass must be shown to the guard asa condition of entering the Fruin-Colnonjobsite.Ifind no conceivable way to credit the testimony ofRespondents'witnessesconcerning the discharge of Sachse.Bollinger testified that Fred Kelley was on the jobsite andin the office on the morning of September 15. There was notestimony adduced through Kelley, Kitchen, or Ebbesmey-er to rebut the fact established by Bollinger, and from therecord as a whole I find that both Respondents carefullyevaded theissue.Kitchen was unsure whether Ronquist orEbbesmeyer ordered Sachse's discharge, but Ebbesmeyertestified that Kitchen reported to Ronquist and Ronquistapproved the termination. Ronquist testified, however, thathe did not participate in the discharge of Sachse.I do credit the testimony of Fruin-Colnon's witnesses thatall employees on -the project were obligated to show a passwhen entering the jobsite. I-similarly credit Fruin-Colnon'scontentionthat the failure of an employee to abide by therule is groundsfor discharge. However, I also find thatSachse'sadamant refusal to abide by the rule was not thecause forhis termination.-I-creditBollinger's testimony that Fred Kelley was at thejobsite on September 15, and that he directed the dischargeof Sachse. From the findings reviewed aboveit isclear thatKelley's motive had nothing to do with Sachse's violation ofthe Company's work rules. Ebbesmeyer was apprised ofSachse's refusal to show his pass, and I find he approvedKitchen's request for the discharge. Ebbesmeyer was aware,however, that Sachse was one of three employees on FredKelley's hate list, but heneverthelessapproved the dis-charge without any attempt to independently investigatethe facts. Finally, Respondent Fruin-Colnon's contentionthat the aggravated nature of Sachse's conduct mandatedhis immediate discharge is completely negated by itsadmission that Sachse was rehired on the following day as acement finisher.-The lack of credence attending Respondent Fruin-Col-non'sdefense on the Sachseallegationis highlighted by thetestimony of Project Manager Ward Smith. Smith testifiedthat the guard called and reported that Sachse had refusedto show his pass, and Smith directed Ebbesmeyer to effectSachse's discharge. Smith's participation in the Sachsedischarge was not -even alluded to in the testimony ofKitchen, Ebbesmeyer, or Ronquist. Nevertheless, Smithadmittedinhistestimony that on September 16 hecomplied with the request of the business agent for thecement finishers, and, over the objection of his subordi-nates, put Sachse back on the payroll. The whole of the partplayed by Respondent Union in the discharge of Sachse ishighlighted and exemplified by Smith's further testimony ofthe telephone call he received from Fred Kelley after heapproved Sachse's rehire. According to Smith, Kelley wasvery angry and told Smith he had made a bad and seriousmistake.D.The Terminations of Owen Innis, ThomasLukefahr, Jim Schoen, and Henry DurhamShortly before October 10, Project Manager Ward Smithordered a reduction in force for the laborers on theCharmin project. Smith passed the order down to Ronquist,and Ronquist directed General Foreman Bill Kitchen tomake up the list.Kitchen made up a layoff list, but admittedly consultedwith Bollinger in doing so. Kitchen denied, however, thatthe list was shown to Fred Kelley at any time, or that Kelleyparticipated in the selection process. Insofar as the Respon-dent Fruin-Colnon's records reflect, seven employees wereselected for termination, including Owen Innis, ThomasLukefahr, and Jim Schoen. A second layoff followed onOctober 22, and insofar as the record reflects the sameprocedures were followed. In the second layoff approxi-mately 18 laborers were selected, including Henry Durham,who the General Counsel alleges was selected for reasonsprohibited by the Act.Owen Innis, a member of Local 282, was hired by Fruin-Colnon at the Charmin project on July 14, and workedcontinuously until terminated on October 10. Innis was aparticipant in the July meeting at the 61 Club, and he alsoparticipated in several later meetings devoted to the subjectof a new election of union officers. It is clear from theevidence and findings above that Innis' activities wereknown to Fred Kelley, and Kelley had targeted Innis fortermination upon the first opportune occasion. Innis alsotestified that there were discussions on the jobsite about a 66DECISIONSOF NATIONALLABOR RELATIONS BOARDnew election for union officers. Innis identifiedWilliamMiller and Jim Schoen as participants in these on-the-jobconversations, and he also -testified that Bill Kitchen waspresent on some of-these occasions. On one such occasionKitchen told the employees that they ought to keep the talkdown, it could cause a lot of trouble, and it would be best tokeep it quiet so it wouldn't cause a bunch of trouble.Jim Schoen, a member of Local 282 for 12 years, was firstemployed on the Charmin project on July 3, and hecontinued to work until his termination on October 10. LikeWilliamMiller,Schoen was among those solicited byKitchen for a contribution to the United Fund. Schoen toldBollingerand Kitchen that he would not contribute, but therecord reflects that he subsequently did so.At the time of his termination Schoen was assigned to acrew assisting the cement finishers. Prior to that time,however, Shoen had been assigned as a truck helper, butsuffered an accident and was given light duty on cleanup.Schoen continued on light duty for approximately a week,but Fred Kelley came to the jobsite, removed an employeefrom duty_as a truck helper, and assigned Schoen to take hisplace as a cement finisher. Schoen continued to work on thecement finishers labor crew for a week or more, until- Kelleyagain visited the jobsite. Kelley called'Schoen over to wherehe was talking to Kitchen and asked, "What's this mandoing off the truck ... I want him back on the truck."Kitchen complied, but after 2 or more weeks returnedSchoen . to the concrete crew. None of the foregoingtestimony was rebutted by either Respondent.Tom Lukefahr, also a member of the Respondent Local282, was first employed on the Charmin project on July 14and continued to work until October 10. There is noevidence that Tom Lukefahr was privy to, or participatedin, the rump movement to oust Fred Kelley and Paul Menzfrom union office. However, like his brother Leroy, TomLukefahr incurred the wrath of Fred Kelley, albeit in a lessdirect and abrasive manner. On two or more occasionsLukefahr complained to Kitchen and Bollinger that he wasnot being paid the additional 32-1/2 cents per hour when heoperated special tools. Bollinger passed the complaint on toFred Kelley, who gave the terse and pointed reply, "To hellwith him."Henry Durham did not testify in this proceeding, and themost the record reflects is that he -was hired by Fruin-Colnon on June 16, and terminated on October 22. There isno evidence that Durham was a party to the plan to unseatFred Kelley and Paul Menz, and no evidence that heengaged inany other conduct which would incur the dislikeof Kelley or other union officials. There is other evidence,however, that Durham was selected by Fred Kelley forlayoff, and that Kelley's selection was predicated oninvidious, unfair, and arbitrary considerations.It is clear from the testimony of Kitchen that Bollingerparticipated in the selection of the employees who were laidoff on October 10 and 22. No cogent reason was advancedby either Respondent to explain why the Union's stewardwas consulted in the selection process, and I am unable tofindanything in the several bargaining agreements thatFrum-Colnon ceded to Respondent Union authority overthe tenure or terms or conditions of employment. Inaddition I credit Bollinger's testimony that Kelley partici-pated in the selection process for the layoffs on October 10and 22, as he participated in the selection process in allcases of a reduction in force. The process used was thatKelley and Bollinger sat down with the roster of laborersassigned to the job, struck off a sufficient number ofemployees to reach the desired figure, and then copied thenames on a separate sheet of paper. Fruin-Colnon simplyaccepted the list asa fait accompli,and there is no evidencethat the choices made by Kelley and Bollinger were everquestioned.In the selection process for the October 10 layoff, FredKelley immediately picked out the names of Owen Innisand Jim Schoen, with the comment to Bollinger, "We wantto get rid of them two for sure." Kelley also told Bollinger,"They'll never work out of the hall again." In the case of theOctober 22 layoff, Lou Payne came into the room whileKelley and Bollinger were making the selections and toldthe Union's agents that he wanted to keep Henry Durhambecause he was the best guy he ever had to lay grade forpipe.When Kelley reached the stage in the selectionprocess where one additional employee had to be included,and the names of Henry Durham and Lloyd Kelley werestill unchecked, Kelley stated to Bollinger, "Well, I can't laymy uncle off because he owes money to the bank and I amon his note." Kelley then added Henry Durham to the listof employees to be laid off.There- is no evidence in this record to support a findingthat Henry Durham was less than a completely satisfactoryemployee. To the contrary, the request made by Lou Paynereflects exactly the opposite. The same may not be said forLloyd Kelley. Ebbesmeyer testified that there were moredesirable laborers on the job than Lloyd Kelley, and heacknowledged that he tried on more than one occasion tohave Lloyd Kelley fired. Nevertheless, Lloyd Kelley re-mained on the Fruin-Colnon payroll until November 14,long after most of the laborers had been terminated.Except for a cursory denial by Fred Kelley that he playedany part in selecting the employees to be laid off, which I donot credit, Respondent Union offered little or no defense tothe allegation of having caused the Company to discrimi-nate in the October 10 and 22 layoffs. Even if I shouldcreditKelley's testimony that Frum-Colnon was solelyresponsible for the selections under a delegation fromSmith to Ronquist to Kitchen, the record affords noexplanation of why Bollinger was allowed to participate inthe process.The only evidence presented by Respondent Fruin-Col-non as to why certain employees were selected for layoffwas the testimony of Bill Kitchen. Kitchen testified thatemployees were selected according to the type of work theywere performing, and that Innis, Tom Lukefahr, andSchoen were selected because the grading and carpentrywork were in the process of completion. Even if I were tocreditKitchen's testimony that he made the selectionswithout input from Fred Kelley and Bollinger, I would beobligated to reject Kitchen's proffer on why he selectedInnis, Lukefahr, Schoen, and Durham. Lou Payne's requestfor the continued services of Durham was predicated on theemployee's skill in performing grading work for the pipecrew. Schoen was not employed in either grading orcarpentry work, but at the time of his layoff he was, assigned FRUIN-COLNON CORPORATION67as a helper to the cement finishers. Accordingly, I rejectKitchen's testimony that the employees alleged to havebeen discriminated against were selected because there wasno longer any need for the function they performed.E.The Events of October 23On the morning of October 23, Joe Sachse and OwenInnis,accompanied by member Dallas Dover, visited aconstruction-project in Cape Girardeau for the purposes ofsoliciting signaturesfor the petition for a new election ofunion officers.The three members parked Innis' truck andentered the jobsite, where they talked to some of thelaborers andobtainedsome.signatureson the petition.During the course of the visit, Sachse appears to have hadan exchangewith an individual named John Cason, andSachse,Innis,and Dover left thesitesoon thereafter. Asthey nearedInnis'truck,Fred Kelley started to walktoward them carrying a baseball bat under his arm. Themembers hurriedinto the truck, but found that one tire wasflat.Nevertheless, they drove off towarda servicestation,but as they departed Kelley threw the baseball bat and hitthe top of the truck. As they neared a service station locatedat some distanceSachse observed that they were beingfollowed by a red Cadillac driven by PaulMenz.As Menzpassed Innis' truck, Fred Kelley stuck his hand out from theCadillac and fired shots from a revolver at the truck. Sachsesaw Kelley fire two shots, heard three, and later examina-tion of the truck revealed that it had been hit three times.The Respondent Union presented no testimony to rebut orrefute the evidence of the assault and violence perpetratedby Fred Kelley and Paul Menz on October 23 .4In summary I find and conclude that the RespondentUnion violated Section 8(b)(1)(A) of the Act by the assaultsand acts of violence perpetrated by Fred Kelley and PaulMenz on thepersons and property of Joe Sachse, OwenInnis,and Dallas Dover on October 23. I also find andconclude thatRespondentUnion violated Section8(b)(1)(A) and (2) of the Act by causing Fruin-Colnon todiscriminateagainstWilliam Miller, Leroy Lukefahr, JoeSachse,OwenInnis,Tom Lukefahr, Jim Schoen, andHenry Durham with respect to their tenure and terms andconditionsof employment.Miller, Sachse,Innis,andSchoen wereparticipants in the move with other membersof Respondent Union to oust Kelley and Menz from unionoffice by a petition for a new election. With respect to all ofthese employees Fred Kelley threatened retribution, both inhis conversations with Bollinger, and as exemplified by hisearlierdemandof Ebbesmeyer that employees Miller,Sachse,and Innis be removed from their employment onthe Charmin project. The motive of Respondent Union iseven moreclearly exemplified by the conduct of Kelley andMenz on October 23, when they used a baseball bat and arevolver to deter and dissuade Sachse and Innis fromobtaining signatureson the petition from employees on4Kelley and Menz were indicted before the Federal District Court for theEasternDistrict of Missouri, for the willful use of force and violence torestrain,coerce and intimidate members of a labor organization in violationof 29 U.S.C. §530. At the time the hearing in this proceeding was closed theconvictions of Kelley and Menz were pending on appeal.5Miranda Fuel Company, Inc.,140 NLRB 181, 183 (1962), enforcementdenied326 F.2d 172 (C.A. 2, 1963).another construction project. The activities ofMiller,Sachse,Innis,and Schoen with -respect to the petition for anew union election are clearly encompassed within thescope of employee rights guaranteed by Section 7 of theAct, and by causing Fruin-Colnon to discharge, andotherwise discriminate against the employees in retaliationfor these activities, the Respondent Union violated Section8(b)(1)(A) and (2) of the Act:Ihave found no evidence in these cases that Leroy andTom Lukefahr and Henry Durham were privy to orparticipants in the petition for a new union election. Thereis a plentitude of evidence, nevertheless, that both of theLukefahrs incurred the vehement dislike of Fred Kelley byquestioning his authority to manage the Fruin-Colnonproject and by complaining about nonpayment of estab-lished contractual wage benefits. In the case of HenryDurham, there is no evidence ofanyovert act on his part toinvoke retaliation by the Union'sagents.Durham wassimply laid off by Fred Kelley as an alternative to the layoffof one of Kelley's close relatives.It is well established that the proscriptions of Section8(b)(1)(A) and (2) of the Act extend beyond the prohibitionon unions and their agents to cause discrimination becauseof the -employees' union membership -or activities.5 TheBoard has held that, "The privilege of acting as an exclusivebargaining representative derives from Section 9 of the Act,and a union which would occupy that statutory status mustassume `the responsibility to act as a genuine representativeof all the employees in the bargaining unit.' "6 By itsselection as the bargaining representative for Fruin-Col-non's employees Respondent Union became "the agent ofallthe employees charged with the responsibility ofrepresenting their interests fairly and impartially." 7 Thecollective-bargaining agreement here accords to Respon-dent Union the right to designate foremen, and it is clearfrom the whole record that through the collective-bargain-ing agreement or otherwise, Fruin-Colnon ceded authorityto the union to discipline employees for alleged infractionsof the Employer's work rules, and to select employees forlayoff in the event of a reduction in'force. Undersimilarextension of authority, the Board has held that the varyingtreatment accorded to the employees must be related to"relevant" differences, because Section 7 gives employeesthe right to be free from unfair, irrelevant, or invidioustreatment by their exclusive bargaining representative.8Leroy Lukefahr-questioned the authority of Fred Kelleyto discipline him because of a job-related complaint abouthis work performance, and Tom Lukefahr complained ofbeing deprived of the payscale under the contract. Theactivities of the two employees arose under the terms of thebargaining' agreement, and were both protected and con-certed. Beyond that, however, Fred Kelley's demand forLeroy Lukefahr's -discharge and his selection of TomLukefahr for layoff were actions based on irrelevant,invidious, and unfair considerations. The same finding, on6Miranda Fuel, supracitingDie and Tool Makers Lodge No. 113,InternationalAssociation of Machinists, AFL (Peerless Tool and EngineeringCo.), 111 NLRB 853 (1955), enfd 231 F.2d 298 (C.A. 7,1956), cent denied352 U.S 833.7The Wallace Corporation v. N LR.B.,323 U.S. 248,255 (1944).SMiranda Fuel, supra,citingSteele v Louisville & Nashville Railroad Co.,et al.,323 U.S 192,202 (1944). 68DECISIONSOF NATIONALLABOR RELATIONS BOARDthe same rationale, is equally applicable to William Miller,whose discharge was demanded,at least inpart, by reasonof his refusal to accede to Fred Kelley's demand for acontributionto the United Fund. A similar finding isapplicable to the layoff of Henry Durham. Selection of anemployee to continue his employment by reason of rela-tionshipby blood or marriage and the existence of a privatemoney obligation is an unfair, irrelevant, and invidiousconsideration.As to Respondent Fruin-Colnon, I have found above thattheCompany, both by contract and other cessions ofauthority, ceded to Respondent Union control over hire,tenure,and terms and conditions of employment. Upon thewhole of the record itis clear, and I find that Fruin-Colnonknew that the Union's demands for the discharge of Miller,Sachse,and Inniswere unrelated to their job performance,and predicated solely on Fred Kelley's hostility. The samefinding and conclusion is required on the Union's failure toappointWilliam Miller as foreman and the evidence thatMiller was singledout by General Foreman Bill Kitchen forassignmentto arduous and undesirable jobs. Further,Respondent Fruin-Colnon had sufficient knowledge, whichany reasonable employer would have exercised, to questionwhy Leroy and Tom Lukefahr, Jim Schoen, and HenryDurham were selected for termination. In spite of knowl-edge,Respondent Employer raised no question, but simplyacceded to the Union's demands. As the Board held inMiranda Fuel, supra:The right to hire and fire and to control tenure ofemployment is an' employer's alone; and where anemployer does delegate or surrender hiring and firingand related authority to a labor organization, theemployer is responsible, so far as this act is concerned,for the unlawfulmanner inwhich theunion exercisesthe delegation.9THE REMEDYHaving found that the Respondent Union and theRespondent Fruin-Colnon have engaged in certain unfairlabor practices, I shall recommend that they be ordered tocease and desisttherefrom, and take certain affirmativeactions to remedy the unfair labor practices and toeffectuate the policies of the Act.As I have found that the terminations of William Miller,Joe Sachse, OwenInnis,Leroy Lukefahr, Tom Lukefahr,Jim Schoen, and Henry Durham violated Section8(b)(1)(A) and (2) and Section 8(a)(3) and (1) of the Act, Ishall order the Respondents to take the following affirma-tive actions. I shall order Respondent Union to notifyRespondent Fruin-Colnon, in wasting, with a copy to eachemployee found to have been discriminated against herein,that it has no objection to the employment of Miller,Sachse, Innis,Leroy and Tom Lukefahr, Jiro Schoen, andHenry Durham, and that Respondent Unionsimultaneous-ly request Fruin-Colnon to reinstate the employees to theirformer positions of employment. I shall also order thatRespondent Fruin-Colnon offer immediate and full rein-statementto Miller, Sachse,Innis,Leroy and Tom Lukefahr,Jim Schoen, and Henry Durham, without prejudice to theirseniority or other rights or privileges previously enjoyed, or,if their jobs are no longer available, Respondent Fruin-Colnon is required to offer the employees reinstatement tosubstantially equivalent positions.In the case of William Miller, who I have found wasdiscriminated against for the additional reason that he wasdeprived of a foreman's job, the Union has sole authorityunder the collective-bargaining agreement to appointforemen. Accordingly, I shall order that Respondent Unionappoint William Miller as a foreman on Respondent Fruin-Colnon'sCharmin project, replacing, if necessary, anyforeman appointed on or after the date Miller would havebeen appointed as a foreman except for RespondentUnion's act of discrimination.With respect to the liability for the employees' loss ofearnings, I shall order that Respondent Union and Respon-dent Fruin-Colnon, jointly and severally make WilliamMiller, Joe Sachse, Owen Innis, Leroy and Tom Lukefahr,Jim Schoen, and Henry Durham whole for any loss ofearnings they have sustained by reason of the discrimina-tion against them. In addition I shall order that RespondentUnion make William Miller whole for any loss of earningshe sustained by reason that he was deprived of a foreman'sjob.The backpay shall be computed in the mannerestablished by the Board inF.W. Woolworth Company,90NLRB 289 (1950), and shall bear interest as provided inIsisPlumbing & Heating Co.,138 NLRB 716 (1962).Further, because the unfair labor practices committed byRespondent Union go to the very core of employee rightsprotected by the Act, I shall order Respondent Union tocease and desist in any other manner from restraining andcoercing its members in the exercise of the rights guaran-teed them by Section 7 of the Act. I shall similarly orderRespondent Fruin-Colnon to cease and desist in any othermanner from interfering with, restraining, and coercingemployees in the exercise of their rights under Section 7 ofthe Act.Finally, in view of the violent means used by RespondentUnion's agents to coerce and restrain its members in theexercise of their statutory rights, some additional affirma-tive remedy is required. I have found above that FredKelley and Paul Menz physically assaulted the persons andproperty of three of Respondent Union's members onOctober 23, using a deadly weapon. A similar finding andconclusion was made inLaborers International Union ofNorth America, AFL-CIO, Lgcal 282(Alberici-Fruin-Col-non),in which f issued a decision (JD-285-76) on April 30,1976. As it is apparent here, as in the prior case, that theRespondent has engaged in wholesale acts of restraint andviolence extending beyond the confines of the Fruin-Colnon construction project, some remedial measure isrequired to assure all of the Union's members that such actsof assault and violence will not be repeated. Accordingly, Ishall order that the Respondent Union mail to each of itsmembers a copy of the attached notice marked "AppendixA."9Miranda Fuel, supra188, citingMorrison-Knudsen Company, Inc. v.NLRB,275 F.2d 914 (C A. 2, 1960). FRUIN-COLNON CORPORATION69CONCLUSIONS OF LAW1.Respondent Employer Fruin-Colnon Corporation isan employer within the meaning of Section 2(2) of the Act,and is engagedin commerce within the meaning of Section2(6) and (7) of the Act.2.Respondent Union Laborers International Union ofNorth America, AFL-CIO, Local 282, is a labor organiza-tion withinthe meaningof Section 2(5) of the Act.3.By failing and refusing to appoint William E. Milleras a foreman under the provisions of its collective-bargain-ing agreementwith Respondent Fruin-Colnon, RespondentUnion violatedSection 8(b)(1XA)-and (2) of the Act.4.By causing Respondent Fruin-Colnon to discrimi-nate againstWilliam E. Miller, Leroy Lukefahr, Joe Sachse,OwenInnis,Tom Lukefahr, Jim Schoen, and HenryDurham inviolation of Section 8(a)(3) of the Act, Respon-dent Union violated Section 8(b)(1)(A) and (2) of the Act.5.By physically--assaulting the persons and property ofJoe Sachse, OwenInnis,and Dallas Dover on October 23,1975, Respondent Union violated Section 8(b)(1)(A) of theAct.6.By jointly, through their dual agent, Bill Kitchen,transferringWilliamMiller from his regular duties toonerous and undesirable jobs, Respondent Union violatedSection 8(b)(1)(A) and (2) of the Act, and RespondentFruin-Colnon violated Section 8(a)(3) and (1) of the Act.7.By acceding to Respondent Union's demands todischarge or lay off its employees William E. Miller, LeroyLukefahr, Joe Sachse, Owen Innis, Tom Lukefahr, JimSchoen,andHenryDurham, thereby discriminatingagainst saidemployees in the tenure and terms andconditions of their employment, Respondent Fruin-Cohionviolated Section 8(a)(3) and (1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and upon the entire record in this proceeding, and pursuantto the provisions of Section 10(c) of the Act, I hereby issuethe following recommended:ORDER10-A.The Respondent Union, Laborers InternationalUnion of North America, AFL-CIO, Local 282, CapeGirardeau,Missouri,-"its officers, agents, and representa-tives, shall:-1.Cease and desist from:(a) Refusing under the terms of its collective-bargainingagreementwith Fruin-Colnon to appoint William E. Milleras a foreman because he engaged in activities protectedunder Section 7 of the National Labor Relations Act.(b) Causing Fruin-Colnon to discriminate against Wil-liam E. Miller by transferring him from his regularlyassigned duties to onerous and undesirable jobs because10 In the eventno exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions,and recommendedOrder herein shall, as provided in Sec 102 48of theRules and Regulations,be adopted by the Board and become itsfindings, conclusions,and Order,-and all objections thereto shall be deemedwaived for all purposes. ,Miller engagedin activitiesprotected by Section 7 of theAct.(c)Causing Fruin-Colnon to discriminate against Wil-liam E.Miller,Leroy Lukefahr, Joe Sachse, Owen Innis,Tom Lukefahr, Jim Schoen, Henry Durham, or any othermember,because saidmembers engaged in activitiesprotected by Section 7 of the Act.(d) Through the use of force and violence with deadlyweapons,assaultingthe persons or property of Joe Sachse,OwenInnis,Dallas Dover, or any other member, to restrainand coercesaidmembers in the exerciseof their rightsguaranteed by Section 7 of the Act.(e) In any othermanner restrainingor coercingmembersin the exercise of the rights guaranteed them by Section 7 ofthe Act.2.Take the following affirmative action to remedy theunfair labor practices and to effectuate the policies of theAct:(a)Notify Respondent Fruin-Colnon, in writing, with acopy to each of its members named herein, that it has noobjection to the employment of William E. Miller, LeroyLukefahr, Joe Sachse, OwenInnis,Tom Lukefahr, JimSchoen, and Henry Durham, and simultaneously requestRespondent Fruin-Colnon to reinstate the said employeesto their former positions of employment.(b)Pursuant to the terms of its collective-bargainingagreementwith Respondent Fruin-Colnon, appoint Wil-liam E.Miller asa foreman on Fruin-Colnon's Charminproject, replacing, if necessary, any foreman on that projectwho was appointed on or after the date Miller would havebeen appointed foreman in the absence of RespondentUnion's discrimination.(c) Jointly and severally with Respondent Fruin-Colnon,make William E. Miller, Leroy Lukefahr, Joe Sachse, OwenInnis,Tom Lukefahr, Jim Schoen, and Henry Durhamwhole for any loss of earnings incurred by reason of havingcaused Respondent Fruin-Colnon to discharge or lay offsaid employees in violation of Section 8(a)(3) of the Act.The backpay is to be' computed and bear interest asprovided for in the section of this Decision entitled "TheRemedy," and the liability of Respondent Union forbackpay shall continue until it has complied with therequirementsof paragraph 2(a) of this recommendedOrder.(d)Make William E. Miller whole for any loss of earningshe may have sustained by reason of Respondent Union'sfailure to appoint him as-a foreman under the authoritycontained in its collective-bargaining agreementwithRespondent Fruin-Colnon.-(e) Post at its offices andmeeting hallfrequented by itsmembers and employees it represents from Fruin-Colnon,copies of the attached notice- marked "Appendix A.""Copies of said notice, on forms to be provided by theRegional Director for Region 14, after being duly signed byRespondent Union's representatives, shall be posted by itimmediately upon receipt thereof, and be maintained by11 In the eventthat the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the noticereading "Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board." 70DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent Union for 60 consecutive days thereafter,including all places where notices to its members arecustomarily posted. Reasonable steps shall be taken byRespondent Union to insure that said notices are notaltered, defaced, or covered by any other material.(f)Mail to the Regional Director for Region 14, addition-al copies of the attached notice marked "Appendix A" forposting by Respondent Fruin-Colnon.(g)Mail to each of its members a copy of the attachednotice marked "Appendix A."(h) Preserve and, upon request, make available to theBoard and its agents, copies of its current membershiproster, together with the home address for each member.(i)Notify the Regional Director for Region 14, in writing,within 20 days of the date of this Order, what steps havebeen takento comply herewith. -B.The Respondent, Fruin-Colnon, Cape Girardeau,Missouri,its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a) In concert with Respondent Union, removing WilliamE.Miller,or any other employee, from his regularlyassigned duties and transferring him to onerous or undesir-able jobs because said employee engaged in activitiesprotected by Section 7 of the Act.(b)Acceding to the demand of Respondent Union todischarge or lay off William E. Miller, Leroy Lukefahr, JoeSachse,Owen Innis, Tom Lukefahr, Jim Schoen, HenryDurham, or any other employee, because said employeesengaged in activities protected by Section 7 of the Act.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed them by Section 7 of the Act.2.Take the following affirmative action to remedy theunfair labor practices and to effectuate the policies, of theAct:(a)Offer to William E. Miller, Leroy Lukefahr, JoeSachse,Owen Innis, Tom Lukefahr, Jim Schoen, andHenry Durham, immediate and full reinstatement to theirformer positions of employment, together with all seniorityand rights and privileges previously enjoyed, or, if thosejobs are no longer available, offer said employees substan-tially equivalent positions.(b) Jointly'and severally with Respondent Union, makeWilliam E. Miller, Leroy Lukefahr, Joe Sachse, Owen Innis,Tom Lukefahr,' Jim Schoen, and Henry Durham whole forany loss of earnings they may have sustained because of itsdiscrimination against them, said backpay to be computedand to bear interest as provided in the section of thisDecision entitled "The Remedy," section hereof.(c)Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and 'reports, and all other recordsnecessary to analyze and compute the amounts of backpaydue under this recommended Order.(d) Post at its offices on the Charmin project in theCounty of Cape Girardeau, Missouri, copies of the attachednotice marked "Appendix B." 12 Copies of said notices, onforms provided by the Regional Director for Region 14,after having been signed by Respondent Frum-Colnon'srepresentatives, shall be posted by it immediately uponreceipt thereof,and shall be maintained by RespondentFruin-Colnon for 60 consecutive days thereafter,in conspi-cuous places,including all places where notices to employ-ees are customarily posted.Reasonable steps shall be takenby Respondent Fruin-Colnon to insure that said notices arenot altered,defaced,or covered by any other material.(e)Mail to the Regional Director for Region 14 addition-al signed copies of the attached notice marked"AppendixB" for posting by the Laborers International Union ofNorth America,AFL-CIO,Local 282.(f)Notify the Regional Director for Region 14, in writing,within 20 days of the date of this Order,what steps-havebeen taken to comply herewith.isSee fn. 11.APPENDIX ANOTICE To MEMBERS ,POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to appoint William E. Miller, orany other employee, as a foreman for Fruin-ColnonCorporation because the said member engaged inactivities protected by Section 7 of the Act.WE WILL NOT cause Fruin-Colnon Corporation, orany other employer, to discriminate against William E.Miller, Leroy Lukefahr, Joe Sachse, Owen Innis, TomLukefahr, Jim Schoen, Henry Durham, or any othermember, because said members engaged in activitiesprotected by Section 7 of the Act. - .WE WILL NOT, with deadly weapons, or by any othermeans, physically assault the persons or property of JoeSachse,OwenInnis,DallasDover, or any othermember, to restrain and coerce said members in theexercise of the rights guaranteed them by Section 7 ofthe Act.WE WILL NOT in any other manner restrain or coerceourmembers, or employees we represent for thepurposes of collective bargaining, in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL notify Fruin-Colnon Corporation, in writ-ing, with a copy to each member named herein, that wehave no objection to the employment of William E.Miller, Leroy Lukefahr, Joe Sachse, Owen Innis, TomLukefahr, Jim Schoen, and Henry Durham, and we willsimultaneously request Fruin-Colnon Corporation toreinstate the said employees to their former positions ofemployment.WE WILL, pursuant to the provisions of our collec-tive-bargaining agreement with Fruin-Colnon Corpora-tion, appoint William E. Miller as a foreman on Fruin-Colnon's Charmin project.WE wn.L make William E. Miller whole for any lossof earnings he may have sustained by reason of ourfailure and refusal to appoint him as a foreman forFruin-Colnon Corporation.WE WILL, jointly and severally with Fruin-ColnonCorporation, make William E. Miller, Leroy Lukefahr,Joe Sachse, Owen Innis, Tom Lukefahr, Jim Schoen, FRUIN-COLNON CORPORATIONand Henry Durham whole for any loss of earnings theymay have sustained by reason that we caused Fruin-Colnon Corporation to discharge or lay off saidemployees in violation of the National Labor RelationsAct.WE WILL mail to each of our members, at their homeaddresses, copies of this notice.LABORERSINTERNATIONALUNIONOF NORTHAMERICA, AFL-CIO,LocAL 282APPENDIX BNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, in concert with Laborers InternationalUnion of North America, AFL-CIO, Local 282, dis-criminate againstWilliam E.Miller,or any otheremployee, by removing him from his regular duties andassigninghim to onerous and undesirable jobs becausethe said employeeengagedin activities protected bySection 7 of the National Labor Relations Act.71WE WILL NOT accede to the request of LaborersInternationalUnion of North America, AFL-CIO,Local 282, to discharge or lay off William E. Miller,Leroy Lukefahr, Joe Sachse, OwenInnis,Tom Luke-fahr, Jim Schoen, Henry Durham, or any other employ-ee, because said employees engaged in activities pro-tected by Section 7 of the Act.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL offer immediate and full reinstatement toWilliam E." Miller, Leroy Lukefahr, Joe Sachse, OwenInnis,Tom Lukefahr, Jim Schoen, and Henry Durhamto their former positions of employment or, if those jobsare no longer available, we will offer employment to thesaid employees in substantially equivalentpositions.WE WILL, jointly and severally with Laborers Inter-nationalUnion of North America, AFL-CIO, Local282,make William E. Miller, Leroy Lukefahr, JoeSachse, Owen Innis, Tom, Lukefahr, Jim Schoen,_andHenry Durham whole for any loss of earnings they mayhave sustained by reason that we acceded to thedemands of Local 282 to discriminate against saidemployees.FRUIN-COLNONCORPORATION